Laughlin, J.:
The material facts are set forth in the opinion on the appeals from the orders sustaining the demurrers of the defendants Poor and Bennett (167 App. Div. 784), which is to be handed down herewith.
The respondent Stephens demurred on the same grounds upon which the defendants Poor and Bennett demurred. According to the allegations of the complaint, Stephens, with full knowledge of the trust agreement and of the rights of the stockholders thereunder, entered into the agreement with the trustees and co-operated with them as a joint conspirator in wrongfully' and fraudulently violating their trusts. If these facts be true, he is equally accountable with them. (Bosworth v. Allen, 168 N. Y. 157; Mawhinney v. Bliss, 124 App. Div. 609; affd., 194 N. Y.. 590.)
It follows that the order should be reversed, with ten dollars costs and disbursements, and plaintiff’s motion for an order *801overruling the demurrer granted, with ten dollars costs, but with leave to respondents to withdraw the demurrer and interpose an answer on payment of the costs of the appeal and of the motion.
Ingraham, P. J., McLaughlin, Olarke and Scott, JJ., concurred.
Order reversed, with ten dollars costs and disbursements. Motion granted, with ten dollars costs, with leave to respondents to withdraw demurrer and to answer on payment of costs in this court and in the court below.